Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2022 with regards to the 35 USC 101 abstract idea have been fully considered but they are not persuasive. The applicant argues on page 6 of remarks that the amended claims 1, 10 and 13 now define patentable subject matter because “... the claimed process is more complex than can be practically performed in the human mind and that the generation of the target color table is more than an output formulation of a node and thus provides a practical application so that the claims neither merely recite a mathematical calculation or define a mental process.”  The Examiner respectfully disagrees.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claimed process is more complex than can be practically performed in the human mind and that the generation of the target color table is more than an output formulation of a node) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The claimed limitation of generating a target color table is found to only have aggregated the arrived at answer of a first and second print substance formulation into a tabular form for more than one node.  The newly presented limitation does not add any significant additional 
The 35 USC 101 rejection is maintained.
Applicant's arguments filed 1/28/2022 with regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. The applicant argues on page 7 of remarks that Bennett “... does not teach applying the significance factors against each other on a node-by-node basis to create a target color table.”  While the applicant finds this language important, there is no usage of the language of “applying the significance factor against each other.”  This language is not found in the disclosure as filed.  The disclosure provides several conditions where the significance factors are compared and a third/fourth print substance formulation arrived at as well as where the contribution of one “against” the other could be interpreted as a condition where the significance factor [e.g. weight] sets that node’s color according to the contribution of the weighting factor [i.e. weighted significance factor].  Bennett clearly discloses this condition factor as depicted in at least Figure 3 where each node of each of the two gamut type tables are processed by applying a weighting value to arrive at a corresponding node in the generated table.  Thus, the application of Bennett is found to still be applicable and does teach a node-by-node consideration to generate the target color table as previously cited.  The 35 USC 102 rejection is maintained.
Applicant's arguments filed 1/28/2022 with regards to the 35 USC 103 rejection have been fully considered but are not fully persuasive as discussed above with regard to the 35 USC 102 rejection.  Since the 35 USC 103 rejection is not discussed other 
In view of applicant remarks and amendments to at least independent claims 1 and 13, the indication of allowability of claims 4, 14 and 15 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al., (EP 0793377).
Regarding claim 1: Bennett discloses a method of merging a first source color table with a second source color table [an appropriately programmed digital computer which includes a memory for storing color printer look-up tables for translating image signals into printer signals for an associated color printer, col. 9 lines 50-55 & claims 8 & 9], the method comprising: 
receiving a first significance factor [i.e. first weighting value] associated with a first node in the first source color table, the first node in the first source color table corresponding with a color input in a first color space and providing a first print substance formulation in a second color space [step (g) comprises multiplying the first pictorial printer signal with the first weighting value ... the first look-up table defines a pictorial look-up table which relates to a pictorial gamut of the associated printer ... Image signal translator 30 stores printer look-up tables which map image signals defined in RGB space to printer signals defined in CMYK space, col. 3 lines 13-16, col. 3 lines 48-52 & col. 5 lines 34-36]; 
receiving a second significance factor [i.e. second weighting value] associated with a second node in the second source color table, the second node in the second source color table corresponding with the color input in the first color space and providing a second print substance formulation in the second color space [step (g) comprises multiplying the second graphical printer signal with the second weighting value ... the second look-up table defines a graphical look-up table which relates to a graphical gamut of the associated printer ... Image signal translator 30 stores printer look-up tables which map image signals defined in RGB space to printer signals defined in CMYK space, col. 3 lines 13-16, col. 3 lines 48-52 & col. 5 lines 34-36]; and 
generating a third node in the target color table based on applying the first significance factor against the second significance factor, the third node corresponding with the color input in the first color space and providing a third print substance formulation in the second color space [Blended pictorial/graphical printer signals are generated by weighting and combining printer signals from both the pictorial and graphical look-up tables, col. 7 line 57 – col. 8 line 5].

Regarding claim 2: Bennett discloses the method of claim 1 wherein the first significance factor includes a first weighted significance value and the second significance factor includes a second weighted significance value [step (g) comprises multiplying the first pictorial printer signal with the first weighting value, and multiplying the first graphical printer signal with the second weighting value, col. 3 lines 13-16 & col. 3 lines 37-46].

Regarding claim 3: Bennett discloses the method of claim 2 wherein generating the third node includes creating the third print substance formulation from combining the first print substance formulation and the second print substance formulation based on the first and second weighted significance values [the blended printer signal corresponds to an image signal having a predetermined relationship to the first image signal and the second image signal ... a blended printer signal comprising a weighted sum of the printer signals associated with the pictorial and graphical mapping can be calculated and mapped to a blended look-up table ... Given F, the printer signal LUTpictorial (B1) is multiplied by F and the graphics printer signal LUTgraphics (B1) is multiplied by (1 - F) the results of which are added to form the blended printer signal which is mapped to a corresponding image signal ... Blended pictorial/graphical printer signals are generated by weighting and combining printer signals from both the pictorial and graphical look-up tables and as shown in Figure 3, col. 7 line 57 – col. 8 line 5, col. 8 lines 31-54 & col. 9 lines 5-46].

Regarding claim 4: Bennett discloses the method of claim 3 wherein the combining includes weighted averaging the first print substance formulation and the second print substance formulation based on the first and second weighted significance values [the blended printer signal corresponds to an image signal having a predetermined relationship to the first image signal and the second image signal ... a blended printer signal comprising a weighted sum of the printer signals associated with the pictorial and graphical mapping can be calculated and mapped to a blended look-up table ... Given F, the printer signal LUTpictorial (B1) is multiplied by F and the graphics printer signal LUTgraphics (B1) is multiplied by (1 - F) the results of which are added to form the blended printer signal which is mapped to a corresponding image signal ... Blended pictorial/graphical printer signals are generated by weighting and combining printer signals from both the pictorial and graphical look-up tables and as shown in Figure 3, col. 7 line 57 – col. 8 line 5, col. 8 lines 31-54 & col. 9 lines 5-46 – the Examiner notes that the sum of the weights is 1].


Regarding claim 5: Bennett discloses the method of claim 1 wherein the generating the third node of the target color table based on the first significance factor and the second significance factor includes selecting one of the first print substance formulation and the second print substance formulation as the third print substance formulation based on the first and second significance factors [the blended printer signal corresponds to an image signal having a predetermined relationship to the first image signal and the second image signal ... e.g. when F=1 ... Blended pictorial/graphical printer signals are generated by weighting and combining printer signals from both the pictorial and graphical look-up tables and as shown in Figure 3, col. 7 line 57 – col. 8 line 5, col. 8 lines 37-40 & col. 9 lines 5-46].

Regarding claim 6: Bennett discloses the method of claim 1 wherein the first significance factor is based on a first feature of the first source color table and the second significance factor is based on a second feature of the second source color table [step (g) comprises multiplying the first pictorial printer signal with the first weighting value, and multiplying the first graphical printer signal with the second weighting value, col. 3 lines 13-16 & col. 3 lines 37-46].

Regarding claim 7: Bennett discloses the method of claim 1 wherein the first source color table and the second source color table include an equal amount of a plurality of nodes [as demonstrated by the index variable “n” as shown in Figure 3 being consistent value across all LUTs and weights].

Regarding claim 8: Bennett discloses the method of claim 1 wherein the generating the third node of the target color table based on the first significance factor and the second significance factor includes selecting a fourth print substance formulation as the third print substance formulation based on the first and second significance factors [a blended printer signal comprising a weighted sum of the printer signals associated with the pictorial and graphical mapping can be calculated and mapped to a blended look-up table, col. 8 lines 32-35].

Regarding claim 9: Bennett discloses the method of claim 1 wherein the second color space is a subtractive color space [generating a blended printer look-up table which translates image signals having both pictorial and graphical elements into an improved CMYK printer signal ... Image signal translator 30 stores printer look-up tables which map image signals defined in RGB space to printer signals defined in CMYK space, col. 2 lines 25-29 & col. 5 lines 34-36].

Regarding claim 10: the system herein has been performed or executed by the method of claim 1 and is therefore likewise rejected.

Regarding claim 12: Bennett discloses the system of claim 10 wherein the target color table is stored on a memory device operably coupled to a printing device [the image signal translator stores the printer look-up tables in ROM or RAM memory with the look-up tables addressable by image signals in RGB format, col. 5 lines 34-39].

Regarding claim 13: the computer executable instructions herein has been performed or executed by the method of claim 1 and is therefore likewise rejected.

Regarding claim 15: the computer executable instructions herein has been performed or executed by the method of claim 4 and is therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett as applied above in view of Berns et al., (US PgPub 20050094169).
Regarding claim 11: Bennett discloses the system of claim 10.
Bennett does discloses wherein the first significance factor is selected from a significance profile included on a memory device [In known prior art systems, the translation is achieved using either a pictorial look-up table corresponding to the pictorial gamut or a graphical look-up table corresponding to the graphical gamut. Both gamuts are held in a printer color conversion memory and are used depending on the type of signal to be translated, i.e., whether it is a pictorial image signal or a graphical image signal. Pictorial LUTs translate image signals that are within the pictorial gamut. Graphical LUTs translate saturated graphical RGB image signals into the most fully saturated colors the printer is capable of making, col. 1 line 48 – col. 2 line 1].
Bennett does not explicitly refer to the variously disclosed rendering LUTs as a significance profile.
Berns discloses in a related system from the same field of endeavor [Abstract] where it is well-known that various profiles included on a memory device for generating a printer lookup table ["Profile" herein refers to a specific embodiment of a set of conversion rules for converting color space, and is used in a wide sense to include device profiles and lookup tables of various kinds ... Gamut mapping processor 160 uses the ink profile 142 and an sRGB profile 162, which has been prepared in advance, to create a printer lookup table 180. Here, as the sRGB profile 162 there may be used, for example, a profile for converting the sRGB color space to the L*a*b* color space. "sRGB profile" may be referred to as "input device profile" as well. Printer lookup table 180 converts input color image data (e.g. sRGB data) to ink amount data, p0062-0063].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Bennett the utilization of significance profiles [i.e. profiles reflective of rendering intended by the user] as taught by Berns because it would allow the user to insure the rendered product is most accurately produced as discussed by Berns in at least paragraphs 0002-0004.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett as applied above in view of Tashiro et al., (US PgPub 20150092204).
Regarding claim 14: Bennett discloses the non-transitory computer readable medium of claim 13.
Bennett does not appear to disclose wherein the third print substance formulation is selected from one of the first print substance formulation and the second print substance formulation based on comparing the first significance factor with the second significance factor.
Tashiro discloses in a related system from the same field of endeavor [Abstract] wherein the third print substance formulation is selected from one of the first print substance formulation and the second print substance formulation based on comparing the first significance factor with the second significance factor [accuracy evaluation unit 47 compares the first difference and the second difference [i.e. significance factors], and selects an LUT (conversion parameter) with a smaller difference as an LUT (conversion parameter) for the color patch, from among the LUT including K and the LUT including no K. The accuracy evaluation unit 47 obtains the first difference and the second difference for each color patch in the characteristic comprehension chart 100, and selects one of the LUT including K and the LUT including no K for each color patch ... integrating unit 48 generates an integrated LUT serving as integrated color conversion information by integrating (merging) the LUT including K and the LUT including no K for each color patch, selected by the accuracy evaluation unit 47. The integrating unit 48 may determine the value at each lattice point by performing a weighed addition of the value at each lattice point of the LUT including K and the LUT including no K, or may perform smoothing processing or averaging processing of the value at each lattice point of the integrated LUT, p0079-0080 & p0089-0093].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Bennett the support wherein the third print substance formulation is selected from one of the first print substance formulation and the second print substance formulation based on comparing the first significance factor with the second significance factor as disclosed by Tashiro because it allows for the creation of the LUT providing higher accuracy as discussed by Tashiro in at least paragraph 0093.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672